DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Padres Cabrera et al. (US 2017/0164238 A1).
Regarding claim 1, Yu discloses a method by a wireless device, the method comprising:
receiving, from a base station, a radio resource control (RRC) message comprising information indicating that duplication is configured for a radio bearer (par.[0178 – 0179] which discloses the exchange of duplication control signals) associated with a first logical channel and a second logical channel (fig.2 discloses packet duplications over two legs par.[0136 - 0137] discloses that the first and second logical channels are used for transmitting an original and duplicate data packets),
wherein the first logical channel and the second logical channel belong to a medium access control entity (it is well known that the MAC Layer handles logical channel, see e.g. par.[0125] discloses that the MAC layer provides multiplexing of logical channels);
receiving, from the base station, a medium access control (MAC) control element (CE) (par.[0136 – 0137] discloses receiving MAC CE) indicating activation or deactivation of duplication for the radio bearer (par.[0142] which recites, in part, “The transmitting device may determine packet duplication reactivation according to a received network indication via RRC message, a PDCP control PDU, a MAC CE or control signalling (e.g. PDCCH, PUCCH, etc.)”);

in case that the MAC CE indicates deactivation of the duplication for the radio bearer, the logical channel mapping restrictions the MAC entity are not applied (par.[0136 – 0139, 0154, 0157-0160, 0176-0177, which discloses receiving the MAC CE indicating deactivation of packet duplication, and returning to one RLC entity fig.3(b) and figs.7A and 7B, par.[0288]); and 
wherein the MAC CE comprises a field indicating the activation or the deactivation of the duplication for radio bearers configured with duplication  (par.[0136 -137] describe the MAC CE being used to indicate activation/deactivation of packet duplication, and par.[0157] discloses that bits or symbols can be used to indicate activation/deactivation).

and a position of bits in the field indicates a bearer identifier for the radio bearer configured with the duplication.
In an analogous art, Padres Caberera teaches a method of modifying a bit-rate for a group of logical channels using an indicator in a MAC CE. Padres further discloses and a position of bits in the field indicates a bearer identifier for the radio bearer configured with the duplication (par.[0060] which teaches that the MAC CE is 1 octet and comprises a bit field which indicates a bearer identifier).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication activation/deactivation methods as discussed in Yu, with the MAC CE bearer ID field as discussed in Padres Caberera. The motivation/suggestion would have been to provide a method of quickly identifying an uplink or downlink logical channel and bearer which needed to be modified in a manner that allows for a UE to quickly and efficiently identify which logical channels need to be modified. 

Regarding claim 2, Yu discloses a first buffer associated with the first logical channel comprises a first packet corresponding to the bearer (par. [0154]); and 
a second buffer associated with the second logical channel comprises duplicate of the first packet (par. [0154]).
	Regarding claim 3 and 13, Yu discloses the first logical channel corresponds to a first radio link control (RLC) entity; and the second logical channel corresponds to a second RLC entity (par.[0161]).
	Regarding claim 4 and 14, Yu discloses the one or messages comprise first configuration parameters of the first logical channel and second configuration parameters of the second logical channel; 
the first configuration parameters indicate the first logical channel mapping restrictions; and 
the second configuration parameters indicate the second logical channel mapping restrictions (par.[0170 – 0172]).
	Regarding claim 5 and 15, Yu discloses further comprising transmitting first data of the first logical channel via the at least one second cell when the logical channel mapping restrictions are lifted (par.[0161] that duplicate packets may be transmitted on different logical channels, e.g. “legs” for transmission to a receiving device. In this case, a first data may be transmitted via the second leg to a second cell).
	Regarding claim 7, and 12, Lu discloses transmitting first data of the first logical channel via the at least one first cell in response to applying the first logical channel mapping restrictions; 
and transmitting second data of the second logical channel via the at least one second cell in response to applying the second logical channel mapping restrictions (fig.5 element 545 wherein the receiver UE acquires the mapping indication, and par.[0225] which recites, in part, “In some cases, reestablishment of the RLC entities may include initiation of PDCP packet duplication activation, including duplicated packet 
transmission as part of a PDCP packet duplication procedure”).
	Regarding claim 8, Yu discloses wherein the duplication is packet data convergence protocol duplication (par. [0005]).
	Regarding claim 9, Yu wherein the bearer is a data radio bearer (par. [0006] discloses the split-bearer for transmission of data over different legs. The examiner notes that 5G supports user-plane packet duplication). 

Regarding claim 21, Yu discloses a wireless device, comprising: 
a transceiver; and
a processor coupled with the transceiver and configured to control to:
receiving, from a base station, a radio resource control (RRC) message comprising information indicating that duplication is configured for a radio bearer (par.[0178 – 0179] which discloses the exchange of duplication control signals) associated with a first logical channel and a second logical channel (fig.2 discloses packet duplications over two legs par.[0136 - 0137] discloses that the first and second logical channels are used for transmitting an original and duplicate data packets),
wherein the first logical channel and the second logical channel belong to a medium access control entity (it is well known that the MAC Layer handles logical channel, see e.g. par.[0125] discloses that the MAC layer provides multiplexing of logical channels);

in case that the MAC CE indicates activation of the duplication for the radio bearer (par.[0136] which describes determining the activation of packet duplication when receiving a MAC CE), applying logical channel mapping restrictions for the MAC entity (par.[0053] discloses that when an activation parameter reaches an activation threshold, wherein a first carrier for the logical channel and second carrier for the second logical channel are not the same (par.[0030] discloses a first RLC entity comprises first logical channel, or leg is transmitted on first component carrier. Further disclose the second RLC entity is transmitted using second component carrier, wherein the first and second component carriers occupy different frequency spectrums. Par.[0128 and 0147] which discloses that when packet duplication is active, for frequency diversity duplicated packets may be sent on different component carriers); and
in case that the MAC CE indicates deactivation of the duplication for the radio bearer, the logical channel mapping restrictions the MAC entity are not applied (par.[0136 – 0139, 0154, 0157-0160, 0176-0177, which discloses receiving the MAC CE indicating deactivation of packet duplication, and returning to one RLC entity fig.3(b) and figs.7A and 7B, par.[0288]); and 

While the disclosure of Yu substantially discloses the claimed invention, it does not explicitly disclose:
and a position of bits in the field indicates a bearer identifier for the radio bearer configured with the duplication.
In an analogous art, Padres Caberera teaches a method of modifying a bit-rate for a group of logical channels using an indicator in a MAC CE. Padres further discloses and a position of bits in the field indicates a bearer identifier for the radio bearer configured with the duplication (par.[0060] which teaches that the MAC CE is 1 octet and comprises a bit field which indicates a bearer identifier).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication activation/deactivation methods as discussed in Yu, with the MAC CE bearer ID field as discussed in Padres Caberera. The motivation/suggestion would have been to provide a method of quickly identifying an uplink or downlink logical channel and bearer which needed to be modified in a manner that allows for a UE to quickly and efficiently identify which logical channels need to be modified. 
Regarding claim 22, Yu discloses a method by a base station, comprising: 

wherein the first logical channel and the second logical channel belong to a medium access control entity (it is well known that the MAC Layer handles logical channel, see e.g. par.[0125] discloses that the MAC layer provides multiplexing of logical channels);
transmitting, to the user equipment, a medium access control (MAC) control element (CE) (par.[0136 – 0137] discloses receiving MAC CE) indicating activation or deactivation of duplication for the radio bearer (par.[0142] which recites, in part, “The transmitting device may determine packet duplication reactivation according to a received network indication via RRC message, a PDCP control PDU, a MAC CE or control signalling (e.g. PDCCH, PUCCH, etc.)”);
in case that the MAC CE indicates activation of the duplication for the radio bearer (par.[0136] which describes determining the activation of packet duplication when receiving a MAC CE), applying logical channel mapping restrictions for the MAC entity (par.[0053] discloses that when an activation parameter reaches an activation threshold, wherein a first carrier for the logical channel and second carrier for the second logical channel are not the same (par.[0030] discloses a first RLC entity comprises first logical channel, or leg is transmitted on first component carrier. Further 
in case that the MAC CE indicates deactivation of the duplication for the radio bearer, the logical channel mapping restrictions the MAC entity are not applied (par.[0136 – 0139, 0154, 0157-0160, 0176-0177, which discloses receiving the MAC CE indicating deactivation of packet duplication, and returning to one RLC entity fig.3(b) and figs.7A and 7B, par.[0288]); and 
wherein the MAC CE comprises a field indicating the activation or the deactivation of the duplication for radio bearers configured with duplication  (par.[0136 -137] describe the MAC CE being used to indicate activation/deactivation of packet duplication, and par.[0157] discloses that bits or symbols can be used to indicate activation/deactivation).
While the disclosure of Yu substantially discloses the claimed invention, it does not explicitly disclose:
and a position of bits in the field indicates a bearer identifier for the radio bearer configured with the duplication.
In an analogous art, Padres Caberera teaches a method of modifying a bit-rate for a group of logical channels using an indicator in a MAC CE. Padres further discloses and a position of bits in the field indicates a bearer identifier for the radio bearer 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication activation/deactivation methods as discussed in Yu, with the MAC CE bearer ID field as discussed in Padres Caberera. The motivation/suggestion would have been to provide a method of quickly identifying an uplink or downlink logical channel and bearer which needed to be modified in a manner that allows for a UE to quickly and efficiently identify which logical channels need to be modified.
Regarding claim 23, A base station comprising:
a transceiver; and
a processor coupled with the transceiver and configured to control the base station to:
transmitting, from a user equipment, a radio resource control (RRC) message comprising information indicating that duplication is configured for a radio bearer (par.[0178 – 0179] which discloses the exchange of duplication control signals) associated with a first logical channel and a second logical channel (fig.2 discloses packet duplications over two legs par.[0136 - 0137] discloses that the first and second logical channels are used for transmitting an original and duplicate data packets),
wherein the first logical channel and the second logical channel belong to a medium access control entity (it is well known that the MAC Layer handles logical channel, see e.g. par.[0125] discloses that the MAC layer provides multiplexing of logical channels);

in case that the MAC CE indicates activation of the duplication for the radio bearer (par.[0136] which describes determining the activation of packet duplication when receiving a MAC CE), applying logical channel mapping restrictions for the MAC entity (par.[0053] discloses that when an activation parameter reaches an activation threshold, wherein a first carrier for the logical channel and second carrier for the second logical channel are not the same (par.[0030] discloses a first RLC entity comprises first logical channel, or leg is transmitted on first component carrier. Further disclose the second RLC entity is transmitted using second component carrier, wherein the first and second component carriers occupy different frequency spectrums. Par.[0128 and 0147] which discloses that when packet duplication is active, for frequency diversity duplicated packets may be sent on different component carriers); and
in case that the MAC CE indicates deactivation of the duplication for the radio bearer, the logical channel mapping restrictions the MAC entity are not applied (par.[0136 – 0139, 0154, 0157-0160, 0176-0177, which discloses receiving the MAC CE indicating deactivation of packet duplication, and returning to one RLC entity fig.3(b) and figs.7A and 7B, par.[0288]); and 

While the disclosure of Yu substantially discloses the claimed invention, it does not explicitly disclose:
and a position of bits in the field indicates a bearer identifier for the radio bearer configured with the duplication.
In an analogous art, Padres Caberera teaches a method of modifying a bit-rate for a group of logical channels using an indicator in a MAC CE. Padres further discloses and a position of bits in the field indicates a bearer identifier for the radio bearer configured with the duplication (par.[0060] which teaches that the MAC CE is 1 octet and comprises a bit field which indicates a bearer identifier).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication activation/deactivation methods as discussed in Yu, with the MAC CE bearer ID field as discussed in Padres Caberera. The motivation/suggestion would have been to provide a method of quickly identifying an uplink or downlink logical channel and bearer which needed to be modified in a manner that allows for a UE to quickly and efficiently identify which logical channels need to be modified.

.
s 6, 10-11, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Padres Caberera as applied to claim 1 above, in view of Lohr et al. Lohr et al. (US 2018/0310202 A1).
Regarding claim 6, 10-11, and 16, Yu and Padres Caberera discloses the independent claim 1, but does not disclose transmitting, to the base station, first data of the first logical channel on the at least one first cell or the at least one second cell when the first mapping restrictions are not applied. 
In an analogous art, Lohr discloses transmitting, to the base station, first data of the first logical channel on the at least one first cell or the at least one second cell when the first mapping restrictions are not applied (fig.3 par. [0092 - 0097] discloses using a radio bearer with first serving cell and a second RLC entity for the second serving cell, e.g. the mapping restrictions. Then duplication of packet associated with PDCP entity and sending the duplicated PDU to the first and second protocol entity. Next packet duplication is stopped by network signalling. The par. [0022] discloses the use of a MAC CE to activate/deactivate duplication. In element 310, the disclosure teaches that PDU’s can be transmitted to either first RLC protocol entity or the second RLC entity. Par. [0023] discloses how PDU/packets are transmitted in either the first RLC entity or second RLC entity when duplication is turned off).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the packet duplication methods as discussed in Yu and Padres Cabreras, with the packet duplication methods as discussed in Lu. The motivation/suggestion would have been to provide a method for deactivating packet 

	Regarding claim 10, Lohr discloses applying a logical channel prioritization procedure based on the first mapping restriction and second mapping restriction (par. [0038], which teaches the initialization for a previously “inactive” logical channel to zero in response to duplication being activated again. In a way, a new logical channel will get the highest priority “0” and as more logical channels are activated via MAC CE, the Bj is a variable, which adjusts the priority of the logical channel). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Padres Caberera as applied to claim 1 above, and further in view of Ye (US 2018/0270021 A1).
Regarding claim 10, Yu and Padres Caberera discloses the methods of claim 1 and that first and second legs, e.g. “logical channels” use different mapping restrictions, but does not explicitly disclose further comprising applying a logical channel prioritization procedure based on the first mapping restriction and second mapping restriction..
In an analogous art, Ye discloses applying a logical channel prioritization procedure based on the first mapping restriction and second mapping restriction (par. [0026] discloses that logical channels from the first Radio Bearer (RB) is higher in priority of secondary RB logical channels).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Yu and Padres .

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. The applicants allege that the disclosure of Yu does not teach, “wherein the MAC CE comprises a field indicating the activation or the deactivation of the duplication for radio bearers configured with duplication”. The examiner respectfully disagrees. The par.[0136 – 0137] of Yu disclose receiving at the UE a MAC CE which indicates activation or deactivation of radio bearers configured for packet duplication. The disclosure of Yu does not disclose “and, a position of bits in the field indicates a bearer identifier for the radio bearer configured with the duplication”. However, this feature, and the above referenced feature were newly amended into the claims, and thus, the claims are rejected in view of disclosure of Padres Cabrera. 
The examiner recommends amending the claims to recite, in part, “wherein the MAC CE comprises a field indicating the activation or the deactivation of the duplication for radio bearers configured with duplication, and a position of bits in the field indicates a bearer identifier for the radio bearer configured with the duplication, wherein the MAC CE fields are set in an ascending order of a bearer identifier” as was discussed in the applicant interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411